FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PABLO ENRIQUE MARIN ROJAS,                       No. 08-71500

               Petitioner,                       Agency No. A099-051-138

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Pablo Enrique Marin Rojas, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. Reviewing de novo questions of law, Castillo-Perez v. INS, 212 F.3d 518,

523 (9th Cir. 2000), we deny the petition for review.

      The IJ properly concluded Rojas was statutorily ineligible for cancellation of

removal because he lacks a qualifying relative. See 8 U.S.C. § 1229b(b)(1)(D); see

also Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir. 2002) (denying

cancellation of removal where alien lacked a qualifying relative).

      Rojas’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                  08-71500